 IntheMatter of J. H.WILLIAMS&CO.andUNITED OFFICE: ANDPROFESSIONALWORIKERSOF AMERICA, LOCAL 64,(CIO)Case No. 3-B-783.-Decided July 2,, 1944Kenefek, Cooke, Mitchell,Bassand Letchworth,byMessrs.LymanA1.BassandLegrand Kirk,both of Buffalo; N. Y., forthe Company.Mr. David Diamond,of Buffalo,N. Y., forthe Union.Mr. Joseph C. Wells,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by United Office andProfessionalWorkers of -America, Local 64 (CIO), herein palled the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of J. H. Williams & Co., Buffalo, NewYork, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before PeterJ. Crotty, Trial Examiner.Said hearing was held at Buffalo; NewYork, on May 18 and 23,1944.The Company and the Unionappearedand participated.,All parties were afforded full opportunity to,be heard, toexamine andcross-examine witnesses, and tointroduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with theBoard. --Upon the entire record in; he case, the Board Snakes the following:FINDINGS OF FACT1.THE BUSINESS OF TIIE COMPANYJ.H. Williams & Co. is a New York corporation engaged in themanufacture and sale of drop forgings and hand tools.The Com-pany operates' its only plant and has its principal offices at Buffalo,New York. The Company annually uses raw materials having a totalvalue in excess of $1,000,000, about one-third of which is shipped to,57 N. L. R. B., No. 104.634 J.,H. WILLIAMS'& co.635the Buffaloplant from points outside the State of New York. TheCompany'sannual saleshave a total value in excess of $10,000,000, ofwhich 'about 90 percent represents shipments to pointsoutside' theState.`The- Company admits that it is engagedin commercewithin themeaning of the NationalLabor Relations Act.II. THE ORGANIZATIONINVOLVEDUnited , Officeand ProfessionalWorkers of America, Local 64,,affiliatedwith the Congress of Industrial Organizations,is a labororganization admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has-refused-to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas-beencertified by the Boardin anappropriate unit.A statement of a Board ageht, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of. employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THEAPPROPRIATE UNIT-The Union requests in its petition that the Board find appropriatea unitcomprised' of all office, clerical, and professional employees ofthe Company, excluding supervisory employees."The Company con-'tends that the employees for whom the Union petitions in this pro-ceeding should comprise two separate units consisting of main officeclerical employees and factory clerical employees.The Companyfurther contends that one chemist,-two metallurgists, and three time-study employees of the Company should be excluded from the unitor the units which the Board finds to be appropriate.''The Field Examiner reported that the Union submitted 71 application for membershipcards;that the names of 66 persons appearing on the cards were listed on the Company'spay roll which contained the names of 215 employees in the appropriate unit ; and that3 of these cards were dated'December 1943,18 dated January 1944, 7 dated February 1944,36 dated March 1944,and 2 dated April 1944.Pursuant to a request of the Companymadeat the hearing,the Trial Examiner, afterthe hearing,made a check of the cards against the Company's pay roll of clerical employeesin the main office,the parties having consented to reservean exhibit number for his reportthereon.The-Trial Examiner's report, marked Board Exhibit No. 4, is hereby receivedin evidence.This report shows that 13 of the cards submitted by the Union bore appar-ently genuine signatures of employees among the,93 clerical employees in the main officebuilding.departments.2The original petition of the Union did not use the word "professional"in its descrip-tion of the unit requestedAt the hearing the Trial Examiner granted the Union's motionto amend its petition to include the word "professional." 636'DECISIONS OF NATIONAL LABOR RELATIONS BOARD-9The Company recognizes Local No. 1183, United Steelworkers ofAmerica (CIO), as the-,bargaining representative of its productionand maintenance workers, including clerical employees in 'the ware-house and shipping office, but excluding,inter alia,die sinkers, whoare represented by Local 90, international Die Sinkers Conference, andall the factory and main office clerical employees here involved.The-Company and the Union agree that the unit involved in this proceed-ing should not include any of the employees represented by the organ-izationsnamed.I'The main office clerical employees are hired and supervised by thehead of the department of the main office' in which they are to beemployed.Factory clerical employees are hired through the factorypersonnel office and in general their work is supervised-by productionsupervisors.-Main office clerical employees are paid on a salary basis,while some factory clerical employees are paid on a salary basis andothers on an hourly basis. The main office clerical employees and abouthalf of the factory clerical employees use a time clock located at the'main office, while the remainder of thefitetory clerical,employees:iise',`'factory time clocks.The main office clerical employees work at themainoffice, while the factory clerical employees work in offices locatedin the various factory buildings.However, the main office buildingand the factory building of the Company are all located in the Com-pany's plant area, the' dimensions of which preclude a ,geographicalseparation of employees by more than approximately 350 yards. It isundisputed that both main office and factory clerical employees performcomparable duties requiring similar skill and ability and are subjectto the same over-all labor relations control. In view of these facts,it is evident that all the clerical employees can effectively be repre-sented in a single bargaining unit.The differences between the officeand factory groups are, in our opinion, insufficient to require their=segregation in two separate units.Accordingly, we will include bothmain office and factory clerical employees in the unit hereinafter foundto be appropriate.Subject to their dispute as to whether there should be one unit ortwo, the parties stipulated that the appropriate unit should compriseall office and clerical employees including,inter alia,draftsmen, thematron,- and the nurses, as well as employees in certain other specificcategories.3The parties further agreed to exclude from the unitexecutives, supervisory employees with authority to hire, promote,discharge, discipline or otherwise effect changes in the status of em-ployees,,or effectively recommend such action, and the employees in8Namely : the stenographer and the blueprint machine operator in the productionengineering department,the stenographer to the chief engineer, the senior order entryclerk, the assistants to the eastern and western sales managers, and the aircraft forgingsales manager. J.H. WILLIAMS & CO.1637numerous occupationalcategories listed inAppendix A herein.Among these are lubricating, plant, and product engineers, and manyothers whose titles indicate that they, are either supervisory or con-fidentialemployees.We approve the stipulation of the parties withrespect'to the afore-mentioned inclusions and exclusions.The chemist and the two metallurgists whom the Company seeks toexclude from the unit are professional employees and the perform-ance oftheir duties 'requires a specialized knowledge of scientificor professionalsubjects:The chemist does analytical work, weighsout materials, makes filtrations and calculations, and compiles neces-sary data for reports.The two metallurgists are advisers on matters,of materialcontrol, heat treating, and machine operations, and in-vestigate customers' complaints involving functional failures of theCompany's products.The chemist and the two metallurgists 'arenot clerical workers, but are professional employees like the lubricat-ing, plant, and factory engineers whom the parties, apparently onthe ground of their professional status, have agreed to exclude.Accordingly, we will exclude the chemist and the two metallurgistsfrom the unit hereinafter found to be appropriate.The three time-study employees work in the production office wherethey study factory operations, approve factory methods, and estab-lish production standards and piece rates for factory work performed'by production employees.The record does not disclose their rates ofpay, degree of skill, or job entrance qualifications.At thehearingcounselfor the Company referred to them as "clerks:". Although theCompany's personnel director testified that the time-study men per-form"an important management function," the Company does notcontend that they are supervisory employees; 4 nor does it,appear thatthey attend collective bargaining conferences on behalf of the Com-pany,5 or otherwise act in a confidential capacity in respectto mattersrelatingdirectly to the problem of labor relations.e It is clear thattheir time studies do not affect in any manner the rates of pay of any ofthe employees in the unit herein found appropriate.? . Under these cir--cumstanceswe see no reason why they may not be representedin,collec-tive bargaining, and, since-their work is clerical in nature, we shallinclude them in the unit herein involved.,,We find that all office and clerical employees of the Company, in-cluding the three tiriie-study employees, draftsmen, the stenographer,and theblueprint machine operator in the production engineering de-4CfMatter of GarWood Industries,Inc,41 N. L R B 1156;Matter of Oliver FarmEquipment Company,53 N. L. R.,B. 1078.'Cf.Matter of Oliver Farm EquipmentCompany, supra."Of." JA'latter of Creamery Package'ManufactirrinyCo , 34 N L R. B 1087Cf.Matter of WestinghouseElectric&ManufacturingCo , 45 N. L.R. B. 826 ;Matter ofWestinghouseElectric & ManufacturingCo , 54 N. L R B 272.sMatter of Westinghouse Electric & ManufacturingCo , 47 N. L R. B. 21, SeeMatter ofJohn Morrell andCo.,52 N. L.R. B. 1300. 638DECISIONS OF NATIONAL,LABOR IIELATTONS BOARDpartment, the stenographer to the chief engineer, the senior -orderentry clerk, the matron, the six nurses, and the assistants to the easternforging, -western forging, and aircraft forging sales managers, butexcluding, the chemist; the two metallurgists, the employees in the_cate-gories listed in Appendix A herein, all executives, and all 'other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit-appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.-V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen.be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding ,the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.IDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) 'of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Saries 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with J. H. Williams &,Co., Buffalo, New York, an election by secret ballot shall be conductedas early as possible, but not'later than thirty (30) days from the-dateof this Direction, under the direction and supervision of the RegionalDirector for the Third Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III,,Sections,10 and 11, of said Rules and Regulations, among the employees in the,unit found appropriate in Section IV, above, who were employed dur-ing the pay-roll, period immediately preceding the date of this Direc-tion,including employees who did not work during,the said 'pay-rollincluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding any who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by United Office and Professional Work-ers of America, Local 64, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining.'MR. GERARD D. REu.LY took no part in the consideration of the aboveDecision and-Direction of Election.- J.H. WILLIA VMS , & Co.APPENDIX A639'Advertising DepartmentThe,secretary to the publicity managerThe assistant to the publicity managerAccounting and' Statistics Department,The sales statistics clerkThe assistant to the tabulatingsupervisorThe -accounts receivable bookkeeperThe cashierThe general ledger accountantThe assistant to the billing supervisorThe secretary to the secretary-treasurerThe 'secretary to the presidentThe billing supervisorThe confidential clerk to the assistant secretary-treasurer\The stenographer for the credit and collectionmanagerCost 'and Pay-roll DepartmentsThe chief cost accountantThe forging cost analystThe forging die cost analystThe pay-roll distribution clerkThe paymasterThe assistant to the paymasterThe head timekeeperThe two cost clerks'Forging Sales DepartmentThe secretary to the forging sales manager,The assistant to the general sales manager,forging division-Mail DepartmentThe mail supervisorThe telephone operatorPersonnel,=U faceThe secretary and assistant to the employment managerThe utilitymanThe selective service supervisorThe assistant to the personnel directorThe ' clerkPurchasing Department-The assistant to the purchasing agent 640DECISIONSOF NATIONALLABOR RELATIONS BOARD'Production O fceThe schedulerand assistantproduction control supervisorThe chief clerkTwo two schedulersThe chief dispatcherThe outside inspector co-ordinator (main office)The secretary to the vice-president in charge of operationWarehouse and Shipping OfficeThe Chief clerk in the warehouse officeAll other employees in the warehouse and shippingoffice, all ofwhom are now represented for the purposes of collective bar-gainingby.Local No. 1183, United Steelworkers of America(CIO)Tool Sales DivisionThe secretary to the vice-president in chargeof tool salesThe senior correspondentThe two correspondentsThe correspondent in the exportsectionThe supervisor of the file roomThe head traffic clerkProducts Engineering DepartmentLubricatingengineersPlant engineersProduct engineersThe chief draftsman